Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No 10972847. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims the same system and method claimed by the patent.
As per claim 1, the patent recites:
A method of calibrating a hearing protection device, 
wherein the hearing protection device comprises two ear cups (claim1 ), 
wherein each ear cup has a sealing element, a speaker, a processor, and a sound signal source (claim 1), 
wherein the sealing element is configured to cover around a perimeter of the ear cup (claim 1),
 wherein the processor and the speaker are disposed inside the ear cup (claim 1), 
the method comprising the steps of: 
performing, by the processor coupled to the speaker, a calibration test configured to determine an individualized threshold of an individual user, in a calibration mode, wherein the calibration mode is initiated and terminated based on a signal (claim 1), 
wherein performing the calibration test comprises: 
generating, by the processor, a minimum test sound level signal (claim 1), 
transmitting the minimum test sound level signal to the speaker(claim 1), 
generating, by the speaker, in response to the minimum test sound level signal, a test sound(claim 1), 
increasing, by the processor, the minimum test sound level signal, in an incremental manner(claim 1),
 in case the user determines that a test sound signal is comfortable and does not deactivate the calibration mode, terminating the calibration test, by the processor, in response to a first of: a termination signal; or the test sound level reaching a standard threshold(claim 1); and 
storing, by the processor, a maximum test sound level as the individualized threshold(claim 1); and 
initiating a normal mode, wherein, in the normal mode, the processor is configured to cap an input signal that is higher than the individualized threshold to reduce the input signal to the individualized threshold to generate a pass-through signal (claim 1).



Allowable Subject Matter

Claims 1-15 would be allowable over the prior art of record assuming the double patenting rejection is overcome with a terminal disclaimer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
September 7, 2022